Citation Nr: 1242189	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle sprain.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to an initial rating higher than 10 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for service-connected residuals of a left shoulder scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2005 to June 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to an initial rating higher than 10 percent for service-connected posttraumatic stress disorder (PTSD), and entitlement to an initial compensable rating for service-connected residuals of a left shoulder scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no post-service diagnosis of a left ankle disorder.


CONCLUSION OF LAW

Service connection for residuals of a left ankle sprain is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

Although notice on the issues of establishing a disability rating and effective date of award has not been provided to the Veteran, in light of the Board's decision to deny the claim, there has been no prejudice to the Veteran as a result of this omission.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, private treatment records, and a VA examination pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Residuals of a Left Ankle Sprain

The Veteran is seeking entitlement to service connection for residuals of a left ankle sprain.  He asserts he injured his left ankle during service and continues to experience symptoms, including pain.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records were reviewed and contain several complaints of left ankle pain.  The Veteran's enlistment examination from May 2005 did not indicate any ankle abnormalities.  In November 2006, it was noted that the Veteran jumped off a humvee and injured his left foot.  He was diagnosed with a metarsal strain.  In April 2008, he complained of left ankle pain.  Examination revealed tenderness on palpation but no swelling, erythema, misalignment, crepitus, laxity, or instability.  A squeeze test for stress fracture or syndesmosis pathology was negative.  In a May 2008 separation examination, it was noted that he had left ankle pain.

The Veteran was afforded a VA examination in August 2008.  He stated that he fell off a humvee during service and twisted his ankle in 2006.  He reported that currently he cannot invert his ankle without pain, and if his ankle twists, it causes tremendous pain and will swell up.  Examination revealed a dorsiflexion of zero to 20 degrees and plantar flexion zero to 45 degrees.  Inversion and eversion strength to gravity and resistance was normal.  There was no noted discomfort or difficulty with range of motion testing, nor edema, effusion, tenderness, deformities, weakness, fatigue or instability.  An x-ray indicated there was no fracture, bone mineralization was unremarkable, and ankle mortise was intact.  The examiner stated the Veteran had a left ankle sprain that was resolved with no objective residual findings.

Complaints are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

The Board acknowledges that the Veteran injured his ankle during service and was treated for a left ankle strain and that he currently experiences pain.  However, there is no medical evidence of any current ankle disorder.

The Board has considered the Veteran's arguments.  The Veteran has stated that he currently suffers from left ankle symptoms.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that a left ankle disorder is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he currently has a diagnosis of a left ankle disorder.  The Veteran has not submitted any post-service treatment records indicating a diagnosis or treatment of a left ankle disorder.

Where there is a question of medical causation between a current diagnosis and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

The Board finds that the most probative evidence consists of the post-service VA examination.  There is no medical evidence of present manifestations of a left ankle disorder that was noted in service.  Similarly, although the Veteran has presented lay statements regarding a continuity of symptomatology, the Board finds the medical evidence of record to be more probative.  Medical evidence of record indicates that the Veteran does not currently meet the criteria for a diagnosis of a left ankle disorder.
 
Based on the evidence of record, there is no current medical diagnosis of a left ankle disorder.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In sum, because post-service records do not indicate that the Veteran has a current diagnosis of a left ankle disorder, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for residuals of a left ankle sprain is denied.


REMAND

The Veteran is seeking entitlement to service connection for a lumbar spine disorder.  The Board finds a remand is necessary to obtain a medical opinion.  Service treatment records indicate the Veteran was seen on several occasions for lumbar spine pain.  The Board notes that during the August 2008 VA examination, an x-ray of the lumbar spine revealed mild eburnation of the superior endplate of S1 and mild, anterior wedging at T12.  A medical opinion is necessary to determine if the Veteran's current lumbar spine disorders are causally or etiologically related to the lumbar spine symptoms he experienced during service.

The Veteran is also seeking entitlement to an initial rating higher than 10 percent for service-connected PTSD and entitlement to an initial compensable rating for service-connected residuals of a left shoulder scar.  The most recent VA examinations for these disabilities were in August 2008, more than four years ago.  Therefore, new VA examinations are required to assess the current levels of severity of his PTSD and his left shoulder scar.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, any updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  Obtain and addendum opinion to the August 2008 VA spine examination.  If deemed necessary, afford the Veteran an in-person examination for his lumbar spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current lumbar spine disorders should be diagnosed.

For each lumbar spine disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's lumbar spine disorder had its onset during service or is causally or etiologically related to his active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Schedule the Veteran for an in-person VA examination to determine the current severity of his PTSD.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.  

4.  Schedule the Veteran for an in-person VA examination to determine the current severity of his residuals of a left shoulder scar.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, to include range of motion testing of the left arm and shoulder.

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203, and 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The pertinent rating criteria must be provided to the examiner.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


